                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

LAUREN        TERKEL;   PINEYWOODS                   §
ARCADIA HOME TEAM, LTD; LUFKIN                       §
CREEKSIDE APARTMENTS, LTD; LUFKIN                    §
CREEKSIDE APARTMENTS II, LTD;                        §
LAKERIDGE        APARTMENTS,   LTD;                  §
WEATHERFORD         MEADOW    VISTA                  §
APARTMENTS, LP; and MACDONALD                        §
PROPERTY MANAGEMENT, LLC;                            §
     Plaintiffs,                                     §
                                                     §
        v.                                           §   CIVIL ACTION NO. 6:20-cv-564-JCB
                                                     §
CENTERS FOR DISEASE CONTROL AND                      §   JUDGE BARKER
PREVENTION; ROBERT R. REDFIELD, in his               §
official capacity as Director of the Centers for     §
Disease Control and Prevention; NINA                 §
WITKOFSKY, in her official capacity as Acting        §
Chief of Staff for the Centers for Disease Control   §
and      Prevention;      UNITED         STATES      §   ORAL ARGUMENT REQUESTED
DEPARTMENT OF HEALTH AND HUMAN                       §
SERVICES; and ALEX AZAR, in his official             §
capacity as Secretary of the Department of           §
Health and Human Services;                           §
         Defendants.                                 §



                         PLAINTIFFS’ REPLY IN SUPPORT OF
                        MOTION FOR PRELIMINARY INJUNCTION
        Plaintiffs 1 file this reply in support of their motion for preliminary injunction against

Defendants Centers for Disease Control and Prevention, et al. (collectively, “the CDC”). The

CDC’s order challenged in this case, mandating a moratorium on evictions (the “CDC Order”),

should be preliminarily enjoined.

                                     SUMMARY OF ARGUMENT

        Plaintiffs are substantially likely to prevail on the merits here because they have correctly

explicated the current state of Necessary and Proper Clause jurisprudence and effectively

demonstrated the application of that precedent to the instant case. Any connection between the

activities regulated under the Order and interstate commerce is far too tenuous to pass the

substantial effects test. The Order also lacks a jurisdictional hook, findings, and a limiting

principle sufficient to justify it as a legitimate exercise of federal power. Finally, even if the Order

could be said to be “necessary,” it is in no way “proper.”

        Nor are the CDC’s attempts to downplay Plaintiffs’ irreparable injuries effective. First,

the CDC fails to address Plaintiffs’ argument that they have suffered irreparable injury based on

the CDC’s sovereign immunity from suits for damages. Further, the CDC relies almost exclusively

on inapposite out-of-circuit district court decisions that do not feature the same allegations of harm

as those in this case. Finally, the CDC incorrectly asserts that per se irreparable injury can only

involve violations of individual constitutional rights, but not structural constitutional protections—

invoking a false distinction that the Fifth Circuit has specifically rejected.

        Plaintiffs also meet the remaining two prongs for granting a preliminary injunction.

Despite the CDC’s attempt to focus on Plaintiffs’ very real personal financial harm, the more


1
        Plaintiffs are Lauren Terkel, Pineywoods Arcadia Home Team, Ltd. (“Pineywoods”), Lufkin Creekside
Apartments, Ltd. (“Creekside”), Lufkin Creekside Apartments II, Ltd. (“Creekside II”), Lakeridge Apartments, Ltd.
(“Lakeridge”), Weatherford Meadow Vista Apartments, Ltd. (“Meadow Vista”), and MacDonald Property
Management, LLC (“MacDonald”) (collectively, the “Plaintiffs”).


                                                       1
relevant injury to these inquiries is the paramount public interest in seeing the government comply

with constitutional guarantees. When balanced against injunctive relief that is limited to only the

instant Plaintiffs, the balance of equities tips decidedly in Plaintiffs’ favor.

         Because the CDC’s flawed approach requires a complete rewrite of Necessary and Proper

and Commerce Clause jurisprudence, fails to recognize the importance and urgency of vindicating

legitimate constitutional claims, and assumes that the public interest is whatever the government

says it is, this Court should grant Plaintiffs’ Motion.

                                                  ARGUMENT

         Plaintiffs satisfy all four elements 2 for a preliminary injunction: 1) a substantial likelihood

that the movant will ultimately prevail on the merits; (2) a substantial threat that the movant will

suffer irreparable injury if the injunction is not granted; (3) the threatened injury to the movant

outweighs whatever damage the proposed injunction may cause the opposing party; and (4)

granting the injunction is not adverse to the public interest. Dialysis Patient Citizens v. Burwell,

No. 4:17-CV- 16, 2017 U.S. Dist. LEXIS 10145 at *6 (E.D. Tex. Jan. 25, 2017) (citing Canal

Auth. Of the State of Fla. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974)). 3 In applying these



2
         The CDC disputes that the Court may employ a “sliding scale” approach and disputes the continued viability
of Fla. Med. Ass’n, Inc. v. U.S. Dep’t of Health, Ed. & Welfare, 601 F.2d 199, 203 n.2 (5th Cir. 1979). Dkt. #11, CDC
Memo. at 10 n.2. But courts in this Circuit continue to cite Florida Medical for that proposition. See, e.g., Texas v.
United States, 328 F. Supp. 3d 662, 737 (S.D. Tex. 2018) (Hanen, J.) (“the law allows a lesser level of precision and
proof [of irreparable injury] in a case where the proof of damages is clear and where the movant has clearly shown a
likelihood of success on the merits. Fla. Med. Ass’n. Inc. v. U.S. Dep’t of Health, Educ. & Welfare, 601 F.2d 199,
203 n.2 (5th Cir. 1979).”).
3
         The CDC incorrectly describes the preliminary injunction sought here as seeking to alter the status quo. Dkt.
#11, CDC Memo. at 10. The relevant time period is before the action that is challenged occurred (here, the issuance
of the CDC Order):
         It is settled that the issuance of a prohibitory injunction freezes the status quo and is
         intended to “preserve the relative positions of the parties until a trial on the merits can be
         held.” See Wenner v. Tex. Lottery Comm’n, 123 F.3d 321, 326 (5th Cir. 1997) (citing
         Univ. of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S. Ct. 1830, 68 L. Ed. 2d 175 (1981)).
         Generally, the status quo is defined as the “‘last peaceable uncontested status’ existing
         between the parties before the dispute developed.” See Nova Health Sys. v. Edmondson,
         460 F.3d 1295, 1298 n.5 (10th Cir. 2006).
Pendergest-Holt v. Certain Under Writers at Lloyd's of London, 681 F. Supp. 2d 816, 821 n.4 (S.D. Tex. 2010).


                                                          2
elements, the CDC approach can be summed up as advancing the following poorly supported

assertions: (1) activities with any economic effect are ipso facto interstate commerce; (2) injunctive

relief is always inappropriate for constitutional injuries if there is any chance—however remote—

that a plaintiff may be able to recover damages at some point in the future; and (3) the balance of

equities and the public interest always favor the government when it claims a public health

emergency.

I.     Plaintiffs Are Likely to Succeed on the Merits.

       To establish a likelihood of success on the merits, Plaintiffs need not prove their case in

full: “Even some likelihood of success can be enough to support the issuance of a preliminary

injunction.” Ass'n of Taxicab Operators, USA v. City of Dall., 760 F. Supp. 2d 693, 696 (N.D.

Tex. 2010). Plaintiffs easily meet their burden here. The CDC’s response would effectively

require this Court to rewrite Commerce Clause jurisprudence into a single-step test where any

activity that may affect interstate commerce is ipso facto within federal control. Given this novel

legal theory, preliminary injunctive relief is especially proper in this case.

       A.      The CDC Misinterprets the Substantial Effects Test.

       There is no dispute that the CDC Order is constitutionally only permissible—if at all—

under the third Lopez category—i.e., the “substantial effects” test. United States v. Lopez, 514

U.S. 549, 558-59 (1995). The Parties differ on how that test should be applied.

       The Parties’ briefing provides three potential frameworks for the substantial effects test—

only two of which are defensible. The first is the older Commerce Clause approach from cases

like Lopez and United States v. Morrison, 529 U.S. 598 (2000). Under that framework, the court

evaluates each of the four Morrison factors to determine whether the CDC Order meets the

substantial effects test. While this framework is incomplete for the reasons explained by Justice




                                                  3
Scalia in Gonzales v. Raich, 545 U.S. 1, 33-42 (2005) (Scalia, J., concurring), it finds support in

older pre-Raich Supreme Court and Fifth Circuit precedent, see, e.g., GDF Realty Invs., Ltd. v.

Norton, 326 F.3d 622, 628 (5th Cir. 2003); Groome Res., Ltd. v. Par. of Jefferson, 234 F.3d 192,

204 (5th Cir. 2000). To the extent that this Court finds that the Raich opinion did not sufficiently

clarify the incomplete nature of that older approach, such a framework could be applied here. 4

        The second potential framework is the Necessary and Proper Clause approach adopted in

Raich and explained in Plaintiffs’ opening brief. Because this approach holds that cases like Lopez

and Morrison were Necessary and Proper Clause cases, it also begins with the four Morrison

factors but then adds the additional step of determining whether the regulation is “proper.” Nat’l

Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 560 (2012) (N.F.I.B.); see also Raich, 545 U.S. at

39 (Scalia, J., concurring). As explained by Justice Scalia in Raich, this framework is more

consistent with the text of the Constitution and better explains the evidence-based, federalism-

sensitive rational basis scrutiny applied in substantial effects cases like Lopez and Morrison.

Raich, 545 U.S. at 34, 38-39. 5 That framework should be applied here. 6

        The third potential framework is the single-step, no-evidence rational basis test proposed

by the CDC. Under the CDC’s approach, the primary question is whether the regulation affects



4
         For example, the Tenth Circuit continues to follow the traditional Commerce Clause approach that is
independent of the Necessary and Proper Clause. See People for the Ethical Treatment of Prop. Owners v. United
States Fish & Wildlife Serv., 852 F.3d 990, 1005 n.8 (10th Cir. 2017).
5
         Contrary to the CDC’s assertions, this framework is not merely cobbled together from concurring opinions.
The majority opinion in Raich claimed to be applying the Necessary and Proper Clause, and not the Commerce Clause
alone. Raich, 545 U.S. at 5, 22. Moreover, the Supreme Court has since referred to Raich, Lopez, and Morrison as
Necessary and Proper Clause cases. See, e.g., United States v. Comstock, 560 U.S. 126, 135, 148 (2010). And both
the Supreme Court and the Fifth Circuit have repeatedly pointed to Justice Scalia’s concurrence in Raich for guidance
on how the Necessary and Proper Clause framework applies. See, e.g., Comstock, 560 U.S. at 135 (citing Justice
Scalia’s concurrence in Raich as authoritative on the scope of the Necessary and Proper clause); United States v.
Whaley, 577 F.3d 254, 260 (5th Cir. 2009) (expressly adopting Justice Scalia’s interpretation in Raich regarding the
third Lopez category as a Necessary and Proper Clause test).
6
         In a footnote, the CDC points to Markle Interests, LLC v. United States Fish & Wildlife Serv., 827 F.3d 452,
475–76 (5th Cir. 2016), but the Necessary and Proper Clause was not raised in that case and the case has no
precedential value because it was vacated by the Supreme Court.


                                                         4
some sort of economic activity. If it does, then the court disregards all four Morrison factors and

simply asks whether Congress could have rationally concluded that the regulated activity affects

interstate commerce. Dkt. #11, CDC Memo. at 21. Given the highly deferential nature of such

rational basis scrutiny, and the inherent interconnectedness of the economy, this test effectively

collapses into a single question—does the regulation affect commercial activity? This approach

to the Commerce Clause has never been adopted by any court 7 and flatly contradicts Morrison,

which holds that the economic nature of the regulated activity is just one of four factors to be

considered.

         The CDC’s approach is also contrary to the text of the Constitution. The enumeration of a

power over interstate commerce presupposes that there is some commerce that is “the exclusively

internal commerce of a State” and therefore beyond federal control. Morrison, 529 U.S. at 616

n.7 (quoting Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 195 (1824)). Under the CDC’s single-factor

approach, however, it is difficult to imagine any local economic activity that would be beyond

federal control. “In a sense any conduct in this interdependent world of ours has an ultimate

commercial origin or consequence.” Id. at 611. Accordingly, we begin with the four Morrison

factors below.

         B.       The CDC Order Fails the Morrison Test.

                  1.       The CDC Order does not regulate economic activity.

         The first factor is whether the Order regulates economic activity. The CDC claims that the

Order regulates economic activity because it “directly regulates the economic relationship between



7
          The CDC argues that Raich overturned Morrison and replaced it with the single step approach it advocates.
But both the majority and concurrence in Raich made clear that it left Morrison intact. Indeed, Raich itself evaluated
many of the very factors at issue in Morrison. See Raich 545 U.S. at 25 (discussing whether the regulation was
economic); id. at 20-21 (discussing the extensive congressional findings); id. at 28-29 (discussing the close means-
end fit). The CDC, tellingly, does not cite a single case holding that Raich fully eliminates the need to consider the
Morrison factors.


                                                          5
landlords and tenants.” Dkt. #11, CDC Memo. at 22. But the Order is explicit that it “has no

effect on the contractual obligations of renters to pay rent and shall not preclude charging or

collecting fees, penalties, or interest as a result of the failure to pay rent or other housing payment

on a timely basis, under the terms of any applicable contract.” 85 Fed. Reg. 55296. (emphasis

added). In other words, the Order explicitly leaves all the economic elements of the rental contract

in place. Punishment under the Order is triggered solely by the non-economic actions of removing

unlawfully present individuals from private property or invoking state legal proceedings to do so.

85 Fed. Reg. 55293. As explained in Plaintiffs’ Motion, neither of those things are regulations of

economic activity. See GDF Realty, 326 F.3d 622, 634 (removal of a species from private

property, even for economic reasons, was not economic activity); Gustafson v. Springfield, Inc.,

2020 PA Super 239 * 48 (2020) (quoting Lopez, 514 U.S. at 567) (“the filing of a state lawsuit, in

state court, based on state tort law, ‘is in no sense an economic activity that might, through

repetition elsewhere, substantially affect any sort of interstate commerce’”).

        The CDC does not meaningfully address this distinction nor does it address Gustafson at

all. Instead, it points to Russell v. United States, 471 U.S. 858 (1985) and Jones v. United States,

529 U.S. 848 (2000), 8 for the proposition that any regulation affecting rental property is a

“quintessential” regulation of economic activity for Commerce Clause purposes. But, contrary to

CDC’s assertions, neither Russell nor Jones were Commerce Clause cases. Both were statutory

construction cases expressly limited to whether the arson in each respective case involved a

building “being used in an activity affecting commerce within the meaning of § 844(i)”—the

federal arson statute. Jones, 529 U.S. at 853 (emphasis added) (quoting Russell). Russell found

that burning down an apartment was the destruction of a building “being used in an activity


8
         The CDC also points to Groome, 234 F.3d 192, but Plaintiffs already distinguish that case in their opening
brief and therefore do not repeat those arguments here.


                                                        6
affecting commerce within the meaning of § 844(i).” Id. And Jones held that the statute did not

apply to the burning of a private residential dwelling. Id. at 859. 9

         Russell and Jones are not useful here. First, both predate Morrison. Second, both cases

asked only whether an activity affects commerce within the meaning of § 844(i). But Morrison is

not concerned with whether an activity merely “affect[s] commerce within the meaning of

§844(i).”     Morrison turns on whether a regulated activity “substantially affects interstate

commerce” within the meaning of the Commerce Clause. The distinction between “substantially

affecting interstate commerce” and merely “affecting commerce” within the meaning of a statute

is significant. As the Supreme Court noted, “[i]n a sense any conduct in this interdependent world

of ours has an ultimate commercial origin or consequence, but we have not yet said the commerce

power may reach so far.” Morrison, 529 U.S. at 611. Finally, contrary to the CDC’s suggestions,

neither Russell nor Jones held that any regulation of activities involving rental properties is ipso

facto a regulation of economic activity. To the contrary, the Court implicitly acknowledged the

law prohibiting arson remained a regulation of “traditionally local criminal conduct” despite its

effects on rental properties. See Jones, 529 U.S. at 858.

         Similarly, the Order here regulates the removal of unlawfully present individuals from

private property and the invocation of state legal proceedings. This regulation of non-economic

activity is not transformed into a regulation of economic activity simply because that non-

economic activity involves rental properties. See GDF Realty, 326 F.3d at 634 (removal of species

from property was not economic activity simply because it involved commercial property).




9
          The CDC also erroneously claims that United States v. Nguyen, 117 F.3d 796, 798 (5th Cir. 1997), is a
Commerce Clause case. But it also involved only the interpretation of § 844(i). Indeed, the Commerce Clause was
not even discussed. And United States v. Corona is likewise inapposite, as that case held that federal prosecution was
within the Commerce Clause when an arsonist burned down a “business that regularly offered transportation services
to interstate travelers arriving at New Orleans International Airport.” 108 F.3d 565, 571 (5th Cir. 1997).


                                                          7
                  2.       The CDC Order has No Jurisdictional Element.

        The CDC admits that the Order has no “jurisdictional element” that restricts it to interstate

activities. Dkt. #11, CDC Memo. at 24. The CDC tries to circumvent this by pointing to other

statutes and regulations that might contain jurisdictional elements. Id. But the possible existence

of jurisdictional elements in other statutes or regulations is irrelevant. A jurisdictional element is

important because it explicitly limits the law at issue “to a discrete set of [activities] that

additionally have an explicit connection with or effect on interstate commerce.” Morrison, 529

U.S. at 611-12. That some separate statute may have a jurisdictional element that the CDC both

ignored when adopting the Order and does not apply when enforcing it is wholly irrelevant. 10

                  3.       The CDC Order does not contain sufficient findings to justify the
                           regulation.

        As explained in Plaintiffs’ Motion, the findings evaluated under the substantial effects test

differ depending on whether a regulation of economic activity is involved. When the activity is

economic, the findings should show that the regulated activity, in the aggregate, substantially

affects interstate commerce. By contrast, if the activity is non-economic, the findings should show

that the order is “an essential part of a larger regulation of economic activity, in which the

regulatory scheme could be undercut unless the intrastate activity were regulated.” Lopez, 514

U.S. at 561.

        The CDC admits that the Order contains no findings showing that it is “an essential part of

a larger regulation of economic activity.” Dkt. #11, CDC Memo. at 11, 25 n. 8. Accordingly, if

this Court rightly concludes that the Order regulates non-economic activity, then the CDC has

effectively confessed judgment on this factor. The CDC notes that the Order features claims about



10
         If anything, the CDC’s position indicates that it exceeded its statutory authority in adopting an order that
plainly applies to intrastate non-economic activities.


                                                         8
the effect that evictions allegedly may have interstate travel. Id. Plaintiffs’ objections to these

“findings,” which were not addressed in the CDC’s reply, are noted in their Motion for Preliminary

Injunction. Dkt. #3, Pls.’ Mot. at 18-19.

               4.      The CDC does not posit any meaningful limiting principle on its theory
                       of federal power.

       Next, the Court must evaluate whether the CDC’s argument requires the court “to pile

inference upon inference in a manner that would bid fair to convert congressional authority under

the Commerce Clause to a general police power of the sort retained by the States.” Lopez, 514

U.S. at 567. As explained in Plaintiffs’ Motion, the Order fails this test because its logic jumping

inferences would justify federal regulation of such local matters as divorce—a possibility deemed

impermissible in Morrison. Dkt. #3, Pls.’ Mot. at 19-21. The CDC does not refute the logic of

Plaintiffs’ argument. Instead, it argues that eviction proceedings can be distinguished from divorce

proceedings because evictions are economic activity. Dkt. # 11, CDC Memo. at 25-26.

       First, as explained above, the Order does not regulate economic activity. Second, even if

the Order did regulate economic activity, the CDC’s approach merges the first and fourth Morrison

factors in such a way that any economic activity, regardless how tenuous its connection to interstate

commerce, is ipso facto interstate commerce. Such a broad view of the commerce power is

contrary to the text of the Constitution.

       C.      The CDC Order Is Not a Proper Exercise of the Commerce Power.

       Even assuming that the CDC could show that the regulation at issue here was “necessary”

under the four-part test above, this Court would still need to evaluate whether the regulation was

“proper.” N.F.I.B., 567 U.S. at 560; see also Raich, 545 U.S. at 39 (Scalia, concurring) (adding

the “proper” analysis as an additional consideration after the Morrison factors). As explained in




                                                 9
Plaintiffs’ Motion, the CDC Order fails this test because it is an unprecedented expansion of federal

authority into the traditional police powers of the states. Dkt. #3, Pls.’ Mot. at 22-24.

         The CDC raises two objections in response. First, it claims that the Necessary and Proper

Clause analysis in N.F.I.B. is not binding because it was not joined by any other member of the

court. Dkt. #11, CDC Memo. at 26. But the Fifth Circuit recently held that the holdings of the four

dissenters plus Chief Justice Roberts on that issue constitute a holding of the Court. See Texas v.

United States, 945 F.3d 355, 372 (5th Cir. 2019) (“The Court also held that the provision could

not be justified under the Constitution’s Necessary and Proper Clause.”) (emphasis added). 11

         Second, the CDC claims that the Order is neither novel nor improper because it is a

regulation of commercial activity and “the Supreme Court and the Fifth Circuit have long

recognized the validity of federal regulation of the market for residential rental properties.” Dkt.

#11, CDC Memo. at 27. But as explained above, the CDC Order makes clear that it does not

regulate commercial activity or the market for residential properties. 85 Fed. Reg. 55296. It

regulates Plaintiffs’ abilities to remove unlawfully present individuals from private property and

initiate state legal proceedings. 85 Fed. Reg. 55293. Tellingly, the CDC is unable to cite a single

example of prior federal regulation with such reach. Plaintiffs have therefore established a

reasonable likelihood of success on the merits.

II.      Plaintiffs Will Suffer Irreparable Harm in the Absence of Preliminary Relief.

         The CDC fails to even address Plaintiffs’ argument that the sovereign immunity bar from

recovering damages from the agency is alone sufficient to render their harm irreparable. Dkt. #3,

Pls.’ Mot. at 26. Further, the CDC’s argument that Plaintiffs have not shown that they would be

unable to recover damages from their tenants also falls short. As a matter of law, the CDC Order


11
         See also id. at 387 n.32, 388, 390 (all explaining that the combined holding of the four dissenters plus Chief
Justice Roberts on the Necessary and Proper Clause is controlling).


                                                         10
itself demonstrates the remoteness of any possibility for future recovery from the tenants by only

extending its protections to a tenant who satisfies these requirements:

           (3) the individual is unable to pay the full rent or make a full housing payment
           due to substantial loss of household income, loss of compensable hours of work
           or wages, a lay-off, or extraordinary out-of-pocket medical expenses;
           (4) the individual is using best efforts to make timely partial payments that are
           as close to the full payment as the individual's circumstances may permit, taking
           into account other nondiscretionary expenses; and
           (5) eviction would likely render the individual homeless—or force the
           individual to move into and live in close quarters in a new congregate or shared
           living setting—because the individual has no other available housing options.

85 Fed. Reg. 55292, 55293 (Sept. 4, 2020). People on the verge of being homeless due to economic

hardship are not likely to be able to pay past rent that has accumulated for months, and Plaintiffs

have demonstrated that they have tenants that fall into this category. Decl. of Lauren Terkel at ¶¶

5-6, 8-10; Decl. of Carol C. Moore, ¶¶14-16; Decl. of Jerry D. Moore, ¶¶14-15; Decl. of Justin

MacDonald, ¶¶10-11, 17-18.

       Furthermore, “destruction of a business model may constitute irreparable injury.” Teledoc,

Inc. v. Tex. Med. Bd., 112 F. Supp. 3d 529, 541-42 (W.D. Tex. 2015). The inability to evict

delinquent tenants and replace them with solvent ones could lead Plaintiffs to default on their

mortgage obligations, and a resulting foreclosure would also constitute both a non-compliance

event and a reportable event to the Internal Revenue Service, likely negatively affecting each

entity’s ability to build Low-Income Housing Tax Credit properties in the future. Decl. of Carol

C. Moore, ¶¶ 23-24; Decl. of Jerry D. Moore, ¶¶ 22-23; Decl. of Justin MacDonald, ¶¶ 9, 13.

       The CDC points to non-binding district court orders in other challenges to the CDC Order

that are fundamentally different than those at issue here. First, those cases were either based on

an unreasonable and unsupported standard for irreparable injury by requiring Plaintiffs to produce

evidence of all of their renters’ assets while discounting the sworn declarations of those same



                                                11
renters regarding their insolvency, see, e.g., Brown v. Azar, No. 1:20-CV-03702-JPB, 2020 U.S.

Dist. LEXIS 201475, at *55-65 (N.D. Ga. Oct. 29, 2020), or ignored the sworn declarations for

this purpose altogether, see, e.g., Tiger Lily LLC v. U.S. Dep’t of Housing & Urban Dev., ECF No.

69, No. 20-2692, slip op. at 18 (W.D. Tenn. Nov. 6, 2020) (attached as Exhibit A to Dkt. #11,

CDC Memo.). There is no support for such a high burden.

       Second, Plaintiffs have raised additional arguments for irreparable injury that were not

raised in those cases, including sovereign immunity barring recovery against the agency and

possible foreclosure of their properties. See, e.g., Tiger Lily LLC, No. 20-2692, slip op. at 19 (“Nor

does any Plaintiff allege that it is in danger of losing its properties. Absent such facts, the

temporary interference with Plaintiffs’ real property imposed by the [CDC] Order does not

constitute irreparable harm.”).     Finally, the plaintiffs in those cases failed to raise valid

constitutional claims and therefore could not rely upon the case law that indicates that

constitutional violations are per se irreparable injury.

       Contrary to the CDC’s assertions, the per se irreparable injury treatment given to

constitutional violations is not limited to a small subset of individual rights that are unlike the

structural federalism challenge here. Dkt. #11, CDC Memo. at 11. Indeed, this dichotomy

between individual rights and structural guarantees is a false one. See Bond v. United States, 564

U.S. 211, 222, 225 (2011). As the Fifth Circuit has said in upholding a preliminary injunction:

               Congress has exercised its authority under the Commerce Clause to
               regulate airlines . . . If the states were permitted to enforce their
               various laws, the airlines would be subjected to the demands and
               criteria of numerous legislatures rather than being required to
               comply only with federal laws and regulations. This would cause
               irreparable injury by depriving the airlines of a federally created
               right …. The appellants miss the thrust of the airlines’ argument by
               contending that the only threatened injury is a loss of revenue, which
               is not irreparable. We conclude that permitting states to regulate
               airline advertising in the face of the preemption language…would



                                                  12
                  violate the Supremacy Clause, causing irreparable injury….

Trans World Airlines v. Mattox, 897 F.2d 773, 784 (5th Cir. 1990).12 Plaintiffs have

therefore established irreparable injury.

III.     The Threatened Injury to Plaintiffs Outweighs Whatever Damage a Preliminary
         Injunction May Cause the CDC, and an Injunction of this Unconstitutional Action
         Will Serve the Public Interest.

         Finally, enjoining the CDC Order will serve the public interest because Plaintiffs’

constitutional injuries clearly outweigh any harm that would result from enjoining enforcement

against the small number of parties involved in this litigation. In attempting to favorably frame

the balance of equities inquiry, the CDC juxtaposes the government’s interest in “prevent[ing] the

spread of an easily transmissible, potentially serious, and sometimes fatal disease” with Plaintiffs’

mere “individual economic interests.” Dkt. #11, CDC Memo. at 27-28. But that comparison both

ignores the substantial public interest inherent in Plaintiffs’ claims and significantly overstates the

CDC’s potential harm.

         It is axiomatic that “the Constitution is the ultimate expression of the public interest,”

Llewelyn v. Oakland Cty. Prosecutor’s Office, 402 F. Supp. 1379, 1393 (E.D. Mich. 1975), and

that “it is always in the public interest to prevent the violation of a party’s constitutional rights,”

D.M. v. Minn. State High Sch. League, 917 F.3d 994, 1004 (8th Cir. 2019); Jackson Women’s

Health Org. v. Currier, 760 F.3d 448, 458 n.9 (5th Cir. 2014). Nor is the application of these

principles limited to only violations of the First Amendment. See, e.g., Daves v. Dall. Cty., 341 F.

Supp. 3d 688 (N.D. Tex. 2018) (Equal Protection and Procedural Due Process); Cole v. Collier,



12
         See also City of Phila. v. Sessions, 280 F. Supp. 3d 579, 656-657 (E.D. Pa. 2017) (federal conditions violating
spending clause constitute per se irreparable injury for preliminary injunction); Oregon v. Trump, 406 F. Supp. 3d
940, 974 (D. Ore. 2019) (finding Tenth Amendment violation by federal spending restrictions constitutes per se
irreparable injury for permanent injunction). Additionally, “[t]he standard for a preliminary injunction is essentially
the same as for a permanent injunction with the exception that the plaintiff must show a likelihood of success on the
merits rather than actual success.” Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12 (1987).


                                                          13
No. 4:14-CV-1698, 2017 U.S. Dist. LEXIS 112095 (S.D. Tex. 2017) (Eighth Amendment

unconstitutional conditions of confinement).

       Further, courts not only apply this concept to violations of individual rights, but also to

structural constitutional violations. See, e.g., Chamber of Commerce of the United States v.

Becerra, 438 F. Supp. 3d 1078 (E.D. Cal. 2020) (preemption under the Supremacy Clause);

Colorado v. DeJoy, Civil Action No. 20-cv-2768-WJM, 2020 U.S. Dist. LEXIS 166962 (D. Colo.

Sep. 12, 2020) (Colorado’s constitutional right to establish the “Times, Places and Manner of

holding Elections”). In fact, the Constitution’s structural constraints and the rights of individuals

are inextricably intertwined. See Bond, 564 U.S. at 223 (observing that it is “the constitutional

structure of our Government that protects individual liberty”). In particular, “[f]ederalism secures

the freedom of the individual.” Id. at 221; see also New York v. United States, 505 U.S. 144, 181

(1992) (stating that “federalism secures to citizens the liberties that derive from the diffusion of

sovereign power”).

       Accordingly, the public interest pursued by Plaintiffs in this litigation is paramount.

Plaintiffs seek not only relief from the prospect of suffering substantial financial losses, but also

to vindicate the Constitution: “[b]y denying any one government complete jurisdiction over all the

concerns of public life, federalism protects the liberty of the individual from arbitrary power,” and

plaintiffs have a “direct interest in objecting to laws that upset the constitutional balance between

the National Government and the States” Bond, 564 U.S. at 222. This interest in federalism has

been recognized by the Supreme Court as “fundamental.” See Danforth v. Minnesota, 552 U.S.

264, 280 (2008).

       The CDC attempts to balance this fundamental constitutional interest with the threat of

mass evictions nationwide during a pandemic. But this greatly misstates the relevant federal




                                                 14
interest at stake. In arguing against the prospect of a nationwide injunction, the CDC correctly

points out that “any relief should be no broader than necessary to provide Plaintiffs with relief.”13

Dkt. #11, CDC Memo. at 29-30. However, with regard to preliminary injunctive relief, Plaintiffs

seek only to enjoin enforcement by the government against the handful of parties to this lawsuit.

Such limited relief will have relatively little impact on the government’s interest in stemming the

spread of COVID-19, particularly since there is no evidence that any of the individuals facing

eviction are currently infected with that disease.                  When balanced against the fundamental

constitutional interests discussed above, the balance of equities clearly tips toward enjoining

enforcement against the six companies and one individual involved in this litigation.

                                                  CONCLUSION

         The Court should issue a preliminary injunction, enjoining the CDC from enforcing the

CDC Order.

                                                        Respectfully Submitted,

                                                        /s/Robert Henneke
                                                        ROBERT HENNEKE
                                                        Texas Bar No. 24046058
                                                        rhenneke@texaspolicy.com
                                                        CHANCE WELDON
                                                        Texas Bar No. 24076767
                                                        cweldon@texaspolicy.com
                                                        RYAN D. WALTERS
                                                        Texas Bar No. 24105085

13
          However, Plaintiffs disagree with the other limitations on injunctive relief that the CDC would have this
Court impose. The CDC cites Barber v. Bryant, 860 F.3d 345 (5th Cir. 2017), for the proposition that a “party must
make [a] clear showing of standing to obtain a preliminary injunction.” Dkt. #11, CDC Memo. at 29 n. 10. However,
the preliminary injunction was denied in that case because none of the parties could establish standing. Conversely,
several of the parties to the instant litigation independently possess standing, and thus relief should be extended to all
parties given that “the presence of one party with standing is sufficient to satisfy Article III's case-or-controversy
requirement.” Texas v. United States, 809 F.3d 134, 151 (5th Cir. 2015) (quoting Rumsfeld v. Forum for Acad. &
Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006)). Nor do Plaintiffs agree that the only way to establish standing
is through receipt of a tenant declaration. This may be required for a current “actual” injury, but Plaintiffs also seek
to enjoin “imminent” injuries such as the inability to evict tenants that submit declarations in the future. Only
enjoining both actual and imminent injuries will provide “complete relief to the plaintiffs.” See Madsen v. Women’s
Health Ctr., Inc., 512 U.S. 753, 765 (1994).



                                                           15
rwalters@texaspolicy.com
TEXAS PUBLIC POLICY FOUNDATION
901 Congress Avenue
Austin, TX 78701
Telephone:    (512) 472-2700
Facsimile:    (512) 472-2728

KIMBERLY S. HERMANN
(admitted pro hac vice)
Georgia Bar No. 646473
khermann@southeasternlegal.org
CELIA HOWARD O’LEARY
(admitted pro hac vice)
Georgia Bar No. 747472
coleary@southeasternlegal.org
SOUTHEASTERN LEGAL FOUNDATION
560 West Crossville Rd., Ste. 104
Roswell, GA 30075
Telephone:     (770) 977-2131

Attorneys for Plaintiffs




  16
                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was electronically filed on November 16, 2020 with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                             /s/Robert Henneke
                                             ROBERT HENNEKE




                                               17
